Kogers, J.
The minor children of Theophile Gollain and his wife oppose the account filed by their tutor. The succession was insolvent,.and the tutor obtained $1000 for his wards, awarded by law to minors in necessitous circumstances. He claims also to have paid out various sums for board and other charges. We have not found in the record any receipts for the payments claimed or tüe judgmentsreferred to. The tutor in this instance was also administrator of the succession. As tutor he was hound to see that the rank of claim and rights of the minors- were protected as against all claims against him as administrator — a judgment against him in the latter position was not binding upon the minors — they should have been properly represented in the curcurso of creditors invoked by the acts of administration, and their privilege and claims contradictorily established. As administrator he cannot be shielded from his dereliction as tutor, because, in a proceeding in which the minors were not represented, the privileges of creditors were fixed.
The privilege accorded the minor and surviving widow in ne*154cessitous circumstances is of the highest rank. “It shall be paid in preference to all other debts, except those for vendor’s privilege and expenses incurred in selling the property.” Rev. Stat., Sec. 1693.
As a matter of fact, the lower Judge found, and so expressly ordered in his decree, that the tutor had received the one thous- and dollars for the minors, and adjudged in favor of Hortense Gollain, wife of Otto Krege, $475.25, and in favor of Alphonse Gollain, $324.75. The judgment is therefore affirmed.